Title: To Thomas Jefferson from William Temple Franklin, 18 January 1786
From: Franklin, William Temple
To: Jefferson, Thomas



Dear Sir
New-York 18. Jany. 1786.

The Pleasure I receive in the Acquaintance of Col. Munro upbraids me with not having as yet returnd you my Thanks for your kind Introduction to that Gentleman. It was not till lately I had an Opportunity of delivering him your Letter. In my first Trip hither, he was absent in Virga. I found only poor Mr. Hardy, with whom I had scarce become acquainted, before he was cut off. Never was a young Man more beloved esteem’d and regretted. But I forbear awaking the Afflictions of his Friend!—The Reception I met with from Col. Munro was such as the kind Expressions of your Friendship to me, and his Regard for you, assur’d me of. I have only to regret that during my short Stay here, I have not been able to enjoy so much of his Society and Conversation as I could have wish’d. He has been much engag’d lately in officiating as Bridesman at Mr. Gerry’s Wedding; and Report says he is also occupied in preparing one of his own. In the Opportunities I have had of being with him, I have found him very sensible and agreable, and possessing those pleasing Manners, which take off from  the formality of a new Acquaintance and smooth the Way to Friendship.
Nothing Material has been done in Congress since our Arrival, relative to their foreign Affairs, owing to their not being able to assemble more than seven States. They are still in that Situation which is peculiarly unfortunate at this period, as I understand there is some very important Business before them, and particularly some interesting Advices from Mr. Adams, which they are not competent to determine on; and indeed, if they were, one dissenting Voice might counteract a Measure, tho’ approved by all the other Members. Is not this a melancholly Situation for the Government of this Country to be in at any time, and particularly for three successive Months? Are the Advantages likely to be derived from this Law of the Confederation equal to the disadvantages that may arise from it? If not, would it not be wise to remedy it? What Inconveniences would result from a Majority of the States present in Congress (after a Day fixed for their Meeting) determining finally upon all Matters that came before them? It would probably have this good Effect, that it would induce the several States to be more earnest in forwarding their Representatives. At present they are very backward in this Respect. Rhode-Island has I understand refused to send Delegates before the Spring, and it is probable none from Georgia will appear before that time. Presidt. Hancock is still at Boston confined by the Gout. Dr. Ramsay from S. Carolina acts as Chairman in his Absence. This being the Situation of Congress, I do not think it adviseable to have the Report of the Secretary for foreign Affairs, relative to my Grandfather and myself, taken up at present. What is proper might not be done, or if it were, it would not be so respectable as in a fuller Congress. As soon as there are ten or twelve States I shall get the Pennsylvania Delegates to bring the Matter forward. What Congress will decide with regard to me I know not. Some of my Friends are of Opinion that my Services, and the Advantages I have had will ensure me Promotion. But as I shall not solicit any thing, so I shall not expose myself to the Humiliation of a Refusal. I must confess however that I am very ambitious of getting established in the Diplomatic Line, as having serv’d a long and busy Apprenticeship in it, I think I shall in that Situation be more likely to be serviceable to my Country and gain Credit to myself. But if nothing is concluded on before Spring, I then purpose retiring to my Estate in the Jersies, where I shall at least be independent.  I shall not however abandon the Line of Politics, but shall endeavor in my Retreat, by the help of Books, to correct or confirm the Ideas I may have formed of Men, and increase my Knowledge of Things: Thereby enabling myself to be more useful should I hereafter be called upon. Your Goodness will I know excuse my troubling you with my Personal Concerns. I have been imbolden’d to it by the Friendly Interest you have been pleased to shew for my Welfare.
I left my Grandfather well on Christmas Day. You will have heard of his new Dignity. Parties run so very high in that State, that I fear he will not be able to do the Good that is expected from him.
Our Books and Things we left at Havre are not yet Arrived. I almost fear they never will. Of the Plants I brought to America few have succeeded, owing I am told to the Season they came in. I have wrote to Mr. Le Veillard for a fresh Supply, and hope they will meet with better success. The Angora Cats thrive exceedingly, and are much admir’d. None of the Chevreuils are yet arriv’d; Should they succeed, it will give me great Pleasure to establish a Colony of them on your Estate in Virginia.
I need not tell you, Dear Sir, how happy I shall be in hearing from you; and how thankful for such Hints as may tend to promote my Views, and your Friendship dictate.
With unfeigned Esteem and Respect I am, Dear Sir, Your affectionate & obliged humble Servant,

W. T. Franklin

